OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The Appellate Division correctly determined that CPL 700.50 (subd 2) requires that recordings made pursuant to an eavesdropping warrant be sealed at the expiration of the warrant and at the close of each extension thereafter granted (People v Washington, 46 NY2d 116, 122-123). The People, having offered no satisfactory explanation for the untoward delay in sealing both sets of tapes, must now suffer the consequences of suppression. Failure to timely seal renders inadmissible both the tapes and any evidence seized pursuant to a search warrant issued after the obligation to seal arose based on information gleaned from the tapes. Evidence acquired pursuant to a warrant obtained prior to the time when sealing was required would not be so precluded.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.